[Cite as State v. Malyshev, 2019-Ohio-1087.]



             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                   v.

                                    SUMMER R. MALYSHEV,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 17 JE 0029


                                   Criminal Appeal from the
                       Court of Common Pleas of Jefferson County, Ohio
                                    Case No. 16 CR 138B

                                          BEFORE:
                   Cheryl L. Waite, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.


 Atty. Jane M. Hanlin, Jefferson County Prosecutor Jefferson County Justice Center,
 16001 State Route 7, Steubenville, Ohio 43952, for Plaintiff-Appellee.


 Atty. Timothy Young, Ohio Public Defender and Atty. Craig M. Jaquith, Assistant State
 Public Defender, Office of the Ohio Public Defender, 250 E. Broad Street, Suite 1400,
 Columbus, Ohio 43215, for Defendant-Appellant.

                                        Dated: March 21, 2019
                                                                                         –2–


 WAITE, P.J.

       {¶1}   Appellant Summer R. Malyshev appeals a November 3, 2017 Jefferson

County Court of Common Pleas judgment entry convicting her of aggravated murder,

murder, tampering with evidence, and abuse of a corpse. Appellant argues that the trial

court erroneously denied her motion to suppress incriminating statements she made while

under the belief that she had immunity. Appellant also argues that the jury’s finding of

prior calculation and design is not supported by sufficient evidence and is against the

manifest weight of the evidence. For the reasons provided, Appellant’s arguments are

without merit and the judgment of the trial court is affirmed.

                              Factual and Procedural History

       {¶2}   Appellant and Michael Shane were in a relationship. Shane had previously

dated the victim in this matter. All three were known drug users and the two women were

prostitutes. At some point, Appellant became jealous of the continued communication

between Shane and the victim. Apparently, Shane would often text and talk to the victim

on the phone in front of Appellant and would sometimes leave the room or house after

the victim texted or called him.

       {¶3}   In January of 2016, Appellant and the victim were confined together at the

Jefferson County Jail. Despite the fact that Shane was dating Appellant, he visited only

the victim. This visit prompted a call from Appellant to Shane. During the call, Appellant

complained to Shane about his visit to the victim. Appellant told him that she and the

victim had argued and that she wanted to punch the victim in the face. Appellant also

stated: “I meant what I said. I will kill that whore before I let her come back into your life

and I mean it.” (Exh. 35, 5:07.) Appellant was released from jail in early January and




Case No. 17 JE 0029
                                                                                          –3–


returned to a house she rented with Shane. The victim was released two weeks later and

resumed regular communication with Shane.

       {¶4}   The victim was last seen alive on January 26, 2016 with two other women.

According to these women, the victim planned to meet Shane later that night. Apparently,

Shane told the victim that Appellant was “faded out,” meaning she was in a heroin induced

trance, and they could rob her of her drugs.

       {¶5}   The victim’s mother searched for her for two months before filing a missing

person report. According to the mother, there were periods of time where she would not

hear from the victim, but she had never been out of contact for more than three weeks.

In August of 2016, Inmate 1, who had been confined in jail with Appellant after the

disappearance of the victim, informed someone in the victim’s family that Appellant had

bragged about her involvement in the victim’s death. The victim’s mother contacted

Detective Jason Hanlin (“Det. Hanlin”) of the Steubenville Police Department and

informed him of Inmate 1’s allegations. The victim had been a confidential informant for

Det. Hanlin for about a decade and he knew her well. Det. Hanlin was also familiar with

Appellant.

       {¶6}   On August 29, 2016, Detective Thomas Ellis (“Det. Ellis”) interviewed

Inmate 2, another inmate who had been in jail with Appellant. Inmate 2 corroborated

Inmate 1’s claims. Det. Hanlin then called Appellant and asked if she would speak with

him about the victim’s disappearance. When Appellant informed Det. Hanlin that she did

not have a ride, he offered to pick her up later that day. Although Appellant initially refused

to come to the door, she eventually cooperated and accompanied Det. Hanlin to the

Jefferson County Justice Center.        At first, Appellant adamantly denied having any




Case No. 17 JE 0029
                                                                                       –4–


knowledge about the victim’s disappearance. Appellant continued to deny knowledge

even after Det. Hanlin informed her that multiple jail inmates claimed that she had

confessed to the victim’s murder.

       {¶7}   At the time of Appellant’s interview, Shane was in custody and could only

be held for a total of seventy-two hours. Det. Hanlin, Prosecutor Jane Hanlin, and Sheriff

Fred Abdalla discussed the manner in which they should proceed with the investigation,

knowing that they would be unable to continue holding Shane. They feared Shane would

flee if Appellant did not implicate him; if she did, that would then allow him to be held in

connection with this crime. They offered Appellant “immunity” if she provided a full and

truthful statement detailing the events leading up to the victim’s disappearance. After

accepting the offer, Appellant changed her story and stated that she did have knowledge

of the crime and that Shane, alone, killed the victim. Appellant admitted that the murder

happened in her living room but denied she participated in any way.

       {¶8}   According to Appellant in her videotaped interview, after the victim had been

released from jail Shane initiated and maintained contact with the victim. Appellant

believed that Shane should no longer speak to the victim because she, not the victim,

was his girlfriend. Appellant and Shane argued. He left their house, saying that he would

be right back. Appellant said that she did not believe him and assumed he left to be with

the victim. Appellant stated that she was surprised when Shane returned to their house

with the victim. According to Appellant, Shane and the victim then argued. In the course

of this argument, he pushed her head into a wall and began choking her with his hands.

Det. Hanlin asked whether some type of cord had been used in the murder, a fact that

had been divulged by Inmates 1 and 2. Appellant denied that a cord was used in the




Case No. 17 JE 0029
                                                                                          –5–


murder. According to Appellant, after the victim was killed Shane built a makeshift sled

which he used to drag her body to a fire pit in the backyard, where he burned the body.

Appellant claimed she did not assist Shane. Appellant said that Shane, alone, placed the

fire pit’s ashes in buckets and took them to an unknown location.

       {¶9}   Appellant contended that sometime after the murder, she and Shane

argued. He told her that he killed the victim for her, but she stated that she did not want

the victim killed. Appellant opined that Shane killed the victim because if he could not

have her, he did not want anyone else to have her. She also opined that Shane did not

want the victim to use heroin and was angry because she had posted an ad on the “back

page,” an online site for prostitution.

       {¶10} On August 30, 2016, investigators searched the house where Appellant had

been living and discovered the fire pit, where ashes and partial bones were found.

Investigators also recovered tape around the basement windows which corroborated one

of the jailhouse inmate’s claims that Appellant had “blacked out” the windows.

Fingerprints found on the tape belonged to Appellant.

       {¶11} On August 31, 2016, Det. Hanlin reinterviewed Appellant, believing she had

lied during the first interview. This interview was also video recorded. The detective

wanted to ensure that he had the full and accurate story before he interviewed Shane

later that day. It was during this interview that Appellant, for the first time, provided facts

implicating herself in the crime. For instance, Appellant admitted that a cord had been

used in the murder. Appellant said she handed Shane the cord at his request but that

he, alone, used it to strangle the victim. Contrary to her first interview, Appellant also

admitted that she helped Shane drag the victim’s body to the fire pit and that she was




Case No. 17 JE 0029
                                                                                     –6–


present as the body burned. She also admitted that she carried the victim’s ashes from

the fire pit to the garage, not Shane. As the interview came to a close and Det. Hanlin

was about to arrange for someone to take Appellant home, Appellant admitted she knew

before Shane left to pick up the victim that he planned to lure her victim to the house on

the premise of planning a robbery (which he never intended to carry out) and with the

promise of drugs. Appellant had adamantly denied having any knowledge of Shane’s

intent to harm the victim prior to this admission.

       {¶12} Det. Hanlin warned Appellant that he intended to inform Prosecutor Hanlin

and Sheriff Abdalla that her story had changed and that she had lied about and omitted

several important facts. He reminded her that her “deal” was contingent on a complete

and truthful statement of all facts related to the murder. He insinuated that because she

had lied, she would likely be arrested. Det. Hanlin then took Appellant to the jail where

she was interrogated by Sheriff Abdalla. During this interview, Appellant admitted for the

first time that she held one end of the cord that was around the victim’s neck while Shane

pulled on the other end. Det. Hanlin testified that Appellant was informed that her deal

had been withdrawn after this interview and she was arrested. (6/28/17 Hrg., p. 36.)

       {¶13} On September 1, 2016, Det. Hanlin conducted another interview. This third

interview was again recorded on video. It is clear that this interview took place after

Appellant’s arrest and incarceration, as Appellant was no longer wearing civilian clothes

and instead wore jail issued clothing.       The interview, however, was conducted at

Appellant’s request. Det. Hanlin subsequently interrogated Appellant on two additional

occasions, once on September 2nd and once on September 8th. Each time Appellant




Case No. 17 JE 0029
                                                                                        –7–


continued to discuss facts related to the murder, including facts that further implicated

her, despite the rescission of her deal and her arrest.

       {¶14} On September 7, 2016, both Appellant and Shane were indicted on one

count of murder, an unclassified felony in violation of R.C. 2903.02(A); one count of

tampering with the evidence, a felony of the third degree in violation of R.C.

2921.12(A)(1); and one count of abuse of a corpse, a felony of the fifth degree in violation

of R.C. 2927.01(B). On December 7, 2016, an amended indictment added one count of

aggravated murder, an unclassified felony in violation of R.C. 2903.01(A), to both

Appellant and Shane’s charged offenses.

       {¶15} On April 18, 2017, the trial court granted a motion to sever Appellant’s trial

from Shane’s.     Shane later pleaded guilty to kidnapping, voluntary manslaughter,

tampering with the evidence, and abuse of a corpse. He was sentenced to twenty years

of incarceration. Shane did not file an appeal.

       {¶16} On August 14, 2017, the trial court denied Appellant’s motion to suppress

statements made during her police interviews. Appellant’s trial commenced on October

2, 2017. After the conclusion of the five-day trial, the jury convicted Appellant on all four

counts.

       {¶17} For sentencing purposes, Appellant’s murder conviction merged with her

aggravated murder conviction, and the state elected to proceed on aggravated murder.

The trial court accepted a joint sentencing recommendation of life imprisonment with

parole eligibility after twenty-five years for the aggravated murder conviction. The trial

court also sentenced Appellant to twenty-four months of incarceration for tampering with




Case No. 17 JE 0029
                                                                                         –8–


evidence and ten months for abuse of a corpse. The sentences were ordered to run

concurrently. Appellant timely appeals these convictions.

                               Non-Prosecution Agreements

       {¶18} As a threshold matter, it is important to clarify the type of agreement that

was offered to Appellant during her August 29, 2016 interview as an inducement for her

to give information to the investigators. Throughout this case, the parties use the phrases

“immunity” and “agreement not to prosecute” interchangeably. However, these phrases

are legal terms of art, having specific meaning. Resolution of their impact on this matter

entails completely different analysis.

       {¶19} In Ohio, there are three types of non-prosecution agreements:               (1) a

negotiated plea agreement (a plea bargain); (2) a grant of immunity; and (3) a pre-

indictment agreement (where the state agrees not to prosecute a person if that person

provides truthful information about a crime). State v. Stanley, 7th Dist. No. 99-C.A.-55,

2002-Ohio-3007, ¶ 41-48.

       {¶20} Immunity is described and defined in R.C. 2945.44. Pursuant to R.C.

2945.44(A):

       In any criminal proceeding in this state or in any criminal or civil proceeding

       brought pursuant to Chapter 2981. of the Revised Code, if a witness refuses

       to answer or produce information on the basis of the witness's privilege

       against self-incrimination, the court of common pleas of the county in which

       the proceeding is being held, unless it finds that to do so would not further

       the administration of justice, shall compel the witness to answer or produce

       the information, if both of the following apply:




Case No. 17 JE 0029
                                                                                        –9–


       (1) The prosecuting attorney of the county in which the proceedings are

       being held makes a written request to the court of common pleas to order

       the witness to answer or produce the information, notwithstanding the

       witness's claim of privilege;

       (2) The court of common pleas informs the witness that by answering, or

       producing the information the witness will receive immunity under division

       (B) of this section.

       {¶21} By contrast, a pre-indictment agreement not to prosecute (“non-prosecute

agreement”) is given to a suspect who agrees “to provide truthful information about a

crime on the condition that he or she will not be prosecuted at all.” Stanley at ¶ 48, citing

State v. Small, 41 Ohio App.3d 252, 255, 535 N.E.2d 352 (8th Dist.1987.)               “Non-

prosecution agreements made before criminal proceedings are initiated are not subject

to court approval because, ‘the decision whether to prosecute is discretionary and not

normally subject to judicial review.’ ” Stanley at ¶ 48, citing Mootispaw v. Eckstein, 76

Ohio St.3d 383, 385, 667 N.E.2d 1197 (1996).            When a defendant violates a pre-

indictment agreement, the state is relieved of its promise not to prosecute. Stanley at

¶ 48, citing Small, 41 Ohio App.3d at 255. A pre-indictment agreement is reviewed under

the same contract principles as a Crim.R. 11 plea bargain. Stanley at ¶ 50. For instance,

if a pre-indictment agreement is conditioned on the defendant’s promise to testify, the

state’s promise not to prosecute is nullified if the defendant fails to testify. Id.

       {¶22} This record clearly reflects that the agreement offered by the state to

Appellant was a non-prosecution agreement, conditioned on Appellant providing a

complete and truthful statement to police as to the totality of the circumstances




Case No. 17 JE 0029
                                                                                      – 10 –


surrounding the murder. With this in mind, we turn to our review of her assignments of

error.

                             ASSIGNMENT OF ERROR NO. 1

         The trial court erred when it overruled Ms. Malyshev's suppression motion.

         Fifth and Fourteenth Amendments, United States Constitution; Article I,

         Section 10, Ohio Constitution. (Journal Entry—Motion to Suppress, Aug.

         14, 2017.)

         {¶23} Appellant argues that her confession was obtained by coercion, as it was

induced by the non-prosecution agreement. She claims that she would not have made

any of her statements but for her reliance on the state’s promise not to prosecute her for

this crime. Appellant concedes that at some point, due to her changing story, the state

was entitled to withdraw the non-prosecution agreement. Thus, the narrow issue before

us is whether any statements made by Appellant prior to the withdrawal of the non-

prosecution agreement were the product of coercion.

         {¶24} The state argues that the agreement was conditioned on Appellant

providing a complete and truthful statement as to the circumstances surrounding the

victim’s murder. The state explains that it revoked its promise only when it became clear

that Appellant failed to provide a complete and truthful statement, as she had agreed.

         {¶25} A defendant’s claim of coercion is reviewed by looking to the totality of the

circumstances. State v. Edwards, 49 Ohio St.2d 31, 358 N.E.2d 1051 (1976), paragraph

two of the syllabus. Relevant factors include: (1) the defendant’s age and mentality; (2)

the defendant’s demeanor during the interview; (3) whether the defendant was under the

influence of a substance during the interview; (4) the defendant’s prior criminal




Case No. 17 JE 0029
                                                                                        – 11 –


experience; (5) whether the defendant was given Miranda rights; (6) the length of the

interrogation; (7) the intensity of the interrogation; (8) the frequency of interrogation if in

stages; (9) the existence of physical deprivation, mistreatment, or abuse; (10) the

existence of threats; and (11) the existence of inducement. State v. Smith, 7th Dist. No.

15 BE 0064, 2017-Ohio-2708, ¶ 46, citing State v. Bays, 87 Ohio St.3d 15, 22-23, 716

N.E.2d 1126 (1999).

       {¶26} Investigators questioned Appellant on five occasions: August 29, 2016,

August 31, 2016, September 1, 2016, September 2, 2016, and September 8, 2016. The

series of interviews was first prompted by information given by women who served jail

sentences with Appellant. On August 28, 2016, Inmate 1 informed a member of the

victim’s family that Appellant had confessed details of her involvement with the victim’s

death. The next morning, Inmate 2 met with Det. Ellis and corroborated the information

provided by Inmate 1. When Det. Ellis called Det. Hanlin to update him on Inmate 2’s

interview, Det. Hanlin initiated communication with Appellant.

                                      August 29, 2016

       {¶27} Det. Hanlin conducted the first interview on August 29, 2016. Although

Appellant was not in custody at any point during the interview, Det. Hanlin advised her of

her Miranda rights.     The interview lasted approximately three and one-half hours.

Appellant was given breaks throughout and was permitted to smoke. Appellant and Det.

Hanlin had prior dealings with one another and appeared friendly and familiar with one

another. Appellant stated that she was thirty-eight years old and acknowledged that she

had had significant involvement with the legal system. Appellant cried at times during the

interview, mostly when she claimed to be concerned for the victim.




Case No. 17 JE 0029
                                                                                     – 12 –


      {¶28} Appellant initially told Det. Hanlin that she last saw the victim in January

when the two women served a jail sentence. Det. Hanlin advised Appellant that other

women who had also served time in jail with Appellant claimed that she had confessed

her involvement in the victim’s murder. Appellant laughed in response to this “jailhouse

story” and did not appear to be upset until Det. Hanlin informed her that she was a suspect

in the victim’s murder and that investigators were about to search her house.

      {¶29} Appellant maintained her story that neither she nor Shane had any

knowledge of the victim’s disappearance. At one point, Det. Hanlin left the room and

Sheriff Abdalla entered and resumed the interview. Sheriff Abdalla informed Appellant

that he knew she handed Shane a cord which he used to strangle the victim, and that the

victim’s body was burned three or four days after the murder. Sheriff Abdalla advised

Appellant that Shane was in custody and had implicated her in the murder. Despite this,

she continued to deny any knowledge of the victim’s disappearance.

      {¶30} Although it is not shown on video, Det. Hanlin testified that the state offered

Appellant a non-prosecution agreement at this point. After Appellant accepted the offer,

the interview resumed with Det. Hanlin questioning Appellant, at her request. Appellant

told Det. Hanlin that she and Shane argued because she knew that he had initiated and

maintained communication with the victim. When he left their house, Shane told her that

he would be right back. Appellant claimed that she did not believe him.

      {¶31} When Shane returned, he brought the victim back with him. Appellant

became animated and complained that she could not believe that Shane brought the

victim to her house because she was his girlfriend, not the victim. Subsequently, Shane

became angry with the victim because he believed that she had lied to him about




Case No. 17 JE 0029
                                                                                      – 13 –


something. During their argument, he pushed her head into the wall and choked her with

his hands. Appellant specifically stated Shane did not use a cord or rope to kill the victim.

Appellant claimed that she did not assist Shane in any way. Appellant said that Shane

built a makeshift sled which he used to drag the body to the fire pit, and then he burned

the body. Appellant claimed that she did not even go outside while the victim’s body was

dragged and burned: “I swear to God I never went with him.” (Exh. 24, 19:20.) Appellant

stated that Shane, alone, disposed of the ashes at an unknown location.

       {¶32} Det. Hanlin informed Appellant that he intended to interview Shane and

needed to know her entire involvement before this interview. Det. Hanlin repeated how

important it was for her to give him every detail because he had to corroborate her story

in order to present a credible case against Shane. Appellant told him that she had

revealed the entire story and that there were no unrevealed additional facts.

                                     August 31, 2016

       {¶33} Det. Hanlin conducted a second interview on August 31, 2016. Det. Hanlin

permitted Appellant to take several breaks during the two and one-half hour interview.

Det. Hanlin explained to Appellant that he wanted to interview her again because it

appeared that the information she provided during her first interview was mostly

untruthful. He said that he needed to ensure that there would be no “surprises” when he

interviewed Shane later that day. (Exh. 27, 11:12.) Det. Hanlin again advised Appellant

of her Miranda rights. Throughout the interview, Appellant was calm and composed, only

showing hints of emotion when Det. Hanlin caught her in a lie.

       {¶34} Appellant continued to claim in her August 29, 2016 interview that she did

not go outside while Shane dragged the body to the fire pit and burned it. She later




Case No. 17 JE 0029
                                                                                        – 14 –


amended her story and admitted that she went outside but did not go to the fire pit. After

Det. Hanlin informed her that a neighbor saw her next to the burning fire pit on two

different days, she admitted that she helped drag the body to the fire pit and was at the

fire pit while the body burned. Contrary to her earlier statement, she also admitted that

she, not Shane, carried buckets of the victim’s ashes from the fire pit to the garage.

       {¶35} Det. Hanlin reminded Appellant that Inmates 1 and 2 revealed that she told

them she participated in the murder, and specifically that she and Shane used a cord to

strangle the victim. At first, Appellant denied that a cord was used to kill the victim. Almost

an hour later, Appellant admitted that she handed Shane a cord that he used to strangle

the victim. However, Appellant adamantly denied touching the cord after giving it to

Shane. When asked why she repeatedly denied even the existence of the cord in her

earlier statements, Appellant claimed that she forgot. Det. Hanlin pointed out that he

specifically asked her about the cord several times prior and she denied that a cord was

used in the murder at all. Appellant also admitted for the first time that she knew of

Shane’s plan to lure the victim to the house before he left to pick up the victim. Her

admission came as the interview was winding down and Det. Hanlin was arranging to

have someone give her a ride home.

       {¶36} Det. Hanlin repeatedly advised Appellant throughout this interview that her

deal was conditioned on her complete and truthful statement about the entire chain of

events. He warned her that he would have to talk to Sheriff Abdalla and Prosecutor Hanlin

to update them each time that she added or changed significant details and he did not

know how they would react to her constantly changing story. Det. Hanlin told her that he

was on the edge of placing her in handcuffs and was considering her arrest.




Case No. 17 JE 0029
                                                                                     – 15 –


      {¶37} Det. Hanlin transported Appellant from the Jefferson County Justice Center

to the jail, where Sheriff Abdalla questioned her about the cord after reading her her

Miranda rights yet again. In this account, Appellant said Shane manually strangled the

victim before asking Appellant for the cord. Appellant initially claimed that she did not

touch the cord after handing it to Shane, but later admitted that she took one end of the

cord on Shane’s order. She then claimed that she let go of the cord once she felt it lose

its “slack” from Shane pulling on the other end. Sheriff Abdalla explained that a cord

cannot lose its “slack” unless it is pulled on both ends. He reminded her that Inmates 1

and 2 said she told them she and Shane both pulled on the cord while it was wrapped

around the victim’s neck. Appellant’s response was that she did not want to go to jail, but

the sheriff reminded her that her deal had been contingent on her telling the truth.

Although it is not shown on the video, at that time Appellant was informed that her deal

had been withdrawn. She was arrested and the interview ended. (6/28/17 Hrg., p. 36.)

                                   September 1, 2016

      {¶38} After her arrest, Det. Hanlin conducted a fourth interview, on September 1,

2016. Despite her arrest and the withdrawal of her deal, Appellant agreed to continue

speaking with Det. Hanlin. Det. Hanlin read Appellant her Miranda rights.

      {¶39} Appellant appeared comfortable and relaxed. She again exhibited a very

friendly interaction with Det. Hanlin. During the interview, Det. Hanlin showed Appellant

two cords that were found during a search of her house and matched the description she

provided. Appellant stated that she did not believe that either cord was the one used in

the murder, even though one was found inside the fire pit. The interview ended after

three minutes.




Case No. 17 JE 0029
                                                                                      – 16 –


       {¶40} At Appellant’s request, Det. Hanlin spoke with Appellant for thirteen minutes

again later that day. Appellant joked and laughed about being unable to report to her

probation officer, but said that this was the least of her worries. Det. Hanlin again advised

Appellant of her Miranda rights. Appellant had initiated the interview because she wanted

to tell Det. Hanlin that Shane earlier had told her that he wanted to “take out” several

prostitutes and he also said he wanted to have “a cookout.” (Exh. 29, 16:45.) She stated

that he hates prostitutes, although both the victim and Appellant were prostitutes, and

that he had been known to “pick up” other prostitutes. Appellant said that evidence of

these statements should be in her text messages but could not remember which phone

she used or which number Shane used at the time. Importantly, in this interview she told

Det. Hanlin that she knew that she would be arrested and charged with murder after her

August 31st interview. She conceded that now that she confessed, she had “sealed her

fate.” (Exh. 30, 16:49.)

                                    September 2, 2016

       {¶41} The sixth interview occurred on September 2, 2016.             The ten-minute

interview was conducted by Det. Hanlin. Det. Hanlin advised Appellant of her Miranda

rights. Again, Appellant appeared calm and relaxed during the interview and joked with

Det. Hanlin.

       {¶42} Det. Hanlin informed Appellant that he could not locate any of the text

messages she described in her September 1, 2016 interview and could not find the

correct number to obtain records from Shane’s phone. Appellant looked through her

phone but apparently could not locate the information.




Case No. 17 JE 0029
                                                                                        – 17 –


       {¶43} Det. Hanlin asked Appellant about text messages in her phone where she

accused the victim of breaking into her house. Appellant reviewed the texts and at first

denied knowledge of the texts. She then stated that the victim never attempted to break

into her house but that she sent those texts in an effort to get the victim arrested.

       {¶44} At some point during the day, two additional women who had been in jail

with Appellant came forward and provided statements detailing the story Appellant told

them about her involvement in the victim’s murder. According to these women, Appellant

told them that she and Shane lured the victim to her house where they strangled her with

a cord. Appellant also told them that she and Shane dragged the body to a fire pit in the

backyard using a makeshift sled and burned the body. These statements are consistent

with the ones provided by Inmates 1 and 2, and matched the details Appellant eventually

gave to investigators during her August 29th and 31st interviews.

                                    September 8, 2016

       {¶45} The seventh, and final, interview occurred on September 8, 2016.

According to Det. Hanlin, Appellant’s father contacted him and informed him Appellant

wanted to speak to him. Again, Det. Hanlin read Appellant her Miranda rights.

       {¶46} Despite the fact that she had been arrested for her role in the murder and

the fact that she had been informed that the agreement not to prosecute had been

withdrawn, Appellant continued to revisit the facts of the murder and told Det. Hanlin that

the victim mentioned her children while she pleaded for her life. Appellant again said that

she could not believe Shane kept talking to “that bitch” when he was supposed to be her

boyfriend. (Exh. 33, 14:35.) She also admitted for the first time that she helped Shane

figure out how to dispose of the body after the murder and drove with him to several




Case No. 17 JE 0029
                                                                                     – 18 –


locations to find a place to dump the body. She also mentioned for the first time that

Shane duct taped the victim’s hands together in order to move her and that he kept a key

from a hotel he had shared with the victim that he retrieved from the victim’s purse.

       {¶47} Notably, Appellant told Det. Hanlin that people could not believe that she

continued to talk to him, especially since he was so close to the victim. Appellant said, “I

have no problem talking to you at all. I’m not worried about having my attorney present.

There is nothing more I can do to hurt myself at this point.” (Exh. 33, 14:52.) Appellant

indicated a willingness to cooperate and to testify in the case against Shane. Det. Hanlin

reiterated that her credibility could affect the prospect of a plea bargain. Det. Hanlin

informed her that even if a plea bargain could be reached and she testified against Shane,

she would still serve a prison term.

                                          Analysis

       {¶48} As previously stated, when a confession is alleged to be a product of

coercion, eleven factors are weighed. The first factor looks to the defendant’s age and

mentality. During one of the interviews, Appellant stated that she was thirty-eight years

old.   There is no evidence within the record to suggest that she has any mental

deficiencies.

       {¶49} The second factor examines the defendant’s demeanor. Throughout most

of the interviews, Appellant was calm, composed, and at times, arrogant. She called Det.

Hanlin by his first name throughout and joked with him, and it was apparent that she was

comfortable talking with him. The only times she cried or showed emotion is when Det.

Hanlin or Sheriff Abdalla caught her in a lie.




Case No. 17 JE 0029
                                                                                   – 19 –


       {¶50} The third factor looks to whether the defendant was under the influence of

any substance. While it is clear that Appellant had used heroin and other drugs, there is

nothing within the record to suggest that she was under the influence at any point during

the interviews.

       {¶51} The fourth factor reviews whether the defendant has prior experience within

the legal system. It is apparent from this record that Appellant has had significant

experience with the legal system and had been arrested several times, including for a

felony robbery charge. Appellant also acknowledged legal problems resulting from her

drug addiction and prostitution.

       {¶52} The fifth factor examines whether the defendant was read her Miranda

rights. Both Det. Hanlin and Sheriff Abdalla advised Appellant of her Miranda rights each

time she was questioned. Appellant indicated that she understood these rights.

       {¶53} The sixth factor reviews the length of the interview. The first occurred on

August 29, 2016 and continued for three and one-half hours. On August 31, 2016, two

interviews occurred. Combined, these lasted approximately two and one-half hours.

Appellant was given several breaks throughout the August 29th and August 31st

interviews. The length of the interviews was caused by Appellant’s constantly changing

story, amending facts, and adding new facts. Two additional interviews occurred on

September 1, 2016.      The earlier lasted about three minutes and the later lasted

approximately thirteen minutes. The sixth interview, conducted on September 2, 2016

lasted ten minutes. The final interview occurred on September 8, 2016 and lasted

approximately one-half hour. At least two of these were held at Appellant’s request, one




Case No. 17 JE 0029
                                                                                        – 20 –


on September 1, 2016 and another on September 8, 2016. The September 2, 2016

interview was a follow up to the one that took place on September 1, 2016.

       {¶54} The seventh factor examines the intensity of the interrogations. None of the

interviews were particularly intense. During the first interview, officers were still trying to

determine whether the victim was alive or dead and there was a sense of urgency,

however, both Det. Hanlin and Sheriff Abdalla treated Appellant respectfully. Appellant

was permitted to take breaks, smoke during the interviews, and was given water. The

interviews were mostly conducted by Det. Hanlin, as Appellant requested he be the

interviewer. Again, Appellant repeatedly called Det. Hanlin by his first name throughout

all of the interviews.

       {¶55} The eighth factor reviews the frequency of the interviews, if completed in

stages. These were completed in stages on the following dates: August 29, 2016; August

31, 2016; September 1, 2016; September 2, 2016; and September 8, 2016. Det. Hanlin

informed Appellant that the August 31, 2016 interview was necessary because she had

lied during her August 29, 2016 interview and he needed to ensure he had the complete

and accurate story before he talked to Shane later that day. Appellant requested the

September 1, 2016 and September 8, 2016 interviews.               The remaining interview,

September 2, 2016, was a limited discussion conducted to gather more information from

Appellant regarding claims she made on September 1st.

       {¶56} The ninth factor looks to whether there was physical deprivation,

mistreatment, or abuse. Again, it is apparent that Appellant had a friendly and relaxed

relationship with Det. Hanlin who conducted most of the interviews, at Appellant’s specific

request. Both Det. Hanlin and Sheriff Abdalla were respectful to Appellant, provided her




Case No. 17 JE 0029
                                                                                     – 21 –


drinks, gave her breaks, and allowed her to smoke in the interview room. Sheriff Abdalla

provided cigarettes to Appellant.

      {¶57} The tenth and eleventh factors look to the existence of threats and

inducement. The state concedes that Appellant was initially given a non-prosecution

agreement. However, investigators repeatedly reminded Appellant from the beginning of

their interactions that her deal was conditional and that she was required to provide a

complete and truthful statement of the entire chain of events leading up to, and after the

murder in order to reap the benefit of the deal. They warned her that because of her

continual changes of story, she was on the verge of having the deal revoked.

      {¶58} There is no question that Appellant was aware that her deal was revoked

after the August 31, 2016 interview. Det. Hanlin testified at the suppression hearing that

Appellant was informed that her deal was withdrawn and she was arrested following the

interview. Appellant conceded that she knew at some point during the interview she

would be arrested at its conclusion. However, even after Appellant’s deal was withdrawn

and she was arrested, she continued to provide statements to Det. Hanlin. In fact,

Appellant requested to speak to Det. Hanlin about the case on at least two occasions

after her deal was withdrawn. On September 8, 2016, Appellant told Det. Hanlin: “I have

no problem talking to you at all. I’m not worried about having my attorney present. There

is nothing more I can do to hurt myself at this point.” (Exh. 33, 14:52.) At that same

interview, Appellant stated her intention to cooperate and offered to assist investigators

in their case against Shane. She acknowledged that she would receive a prison sentence

regardless of her cooperation. Det. Hanlin told her that she may not be eligible for a plea

deal because the information she had given them lacked credibility due to her constant




Case No. 17 JE 0029
                                                                                     – 22 –


lies.   Based on this record, not only did Appellant continue to make incriminating

statements after she was informed that her deal was withdrawn, she clearly understood

the consequences of her statements.

        {¶59} Regardless, the information obtained during these interviews was already

known to investigators, as four former jailhouse inmates gave police statements detailing

the same information. A fifth gave a similar statement sometime after Appellant’s arrest.

Hence, the information Appellant eventually provided during her interviews merely

corroborated what investigators already knew.

        {¶60} Based on this record, none of the eleven factors weigh in Appellant’s favor.

Further, Appellant continued to give statements detailing information about the murder

even after she was told that her non-prosecution deal had been withdrawn and was

arrested for the crime. As such, this record clearly reveals her statements were not the

product of coercion. Even so, investigators had knowledge of the information ultimately

provided by Appellant though the statements of her former cellmates and Appellant’s

statements merely corroborated what investigators already knew.              Accordingly,

Appellant’s first assignment of error is without merit and is overruled.

                            ASSIGNMENT OF ERROR NO. 2

        Ms. Malyshev's due-process rights were violated when the trial court

        entered a conviction for aggravated murder in the absence of sufficient

        evidence. Fifth and Fourteenth Amendments, United States Constitution;

        Article I, Sections 10 and 16, Ohio Constitution; Jackson v. Virginia, 443

        U.S. 307, 316, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). (Amended Judgment

        Journal Entry—Sentencing, Nov. 3, 2017.)




Case No. 17 JE 0029
                                                                                     – 23 –


       {¶61} Appellant argues that the state failed to present sufficient evidence as to the

“prior calculation and design” element of aggravated murder. She contends the record is

devoid of any evidence to prove that she planned the method or means of the murder.

As such, Appellant seeks to have this conviction reversed and to be resentenced on only

the remaining convictions.

       {¶62} In response, the state argues that each of the jailhouse witnesses in this

case testified that Appellant confessed to not only killing the victim, but to planning the

events leading up to the murder. The state highlights the testimony of the jailhouse

witnesses who testified that Appellant told them that she and Shane planned to lure the

victim to the house. The state cites testimony that Appellant “blacked out” the windows

in the basement in preparation for the murder, which was corroborated by the fact that

her fingerprints were found on tape around a basement window. The state also points to

evidence that the cord used to strangle the victim was taken from either the basement or

garage and placed on a chair in the living room before the victim was brought to the

house.

       {¶63} Appellant was convicted of R.C. 2903.01(A), which provides that: “[n]o

person shall purposely, and with prior calculation and design, cause the death of another

or the unlawful termination of another's pregnancy.” As previously noted, Appellant

challenges only whether the state presented sufficient evidence that she acted with prior

calculation and design.

       {¶64} “Sufficiency of the evidence is a legal question dealing with adequacy.”

State v. Pepin-McCaffrey, 186 Ohio App.3d 548, 2010-Ohio-617, 929 N.E.2d 476, ¶ 49

(7th Dist.), citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.3d 541 (1997).




Case No. 17 JE 0029
                                                                                       – 24 –


“Sufficiency is a term of art meaning that legal standard which is applied to determine

whether a case may go to the jury or whether evidence is legally sufficient to support the

jury verdict as a matter of law.” State v. Draper, 7th Dist. No. 07 JE 45, 2009-Ohio-1023,

¶ 14, citing State v. Robinson, 162 Ohio St. 486, 124 N.E.2d 148 (1955). When reviewing

a conviction for sufficiency of the evidence, a reviewing court does not determine “whether

the state's evidence is to be believed, but whether, if believed, the evidence against a

defendant would support a conviction.” State v. Rucci, 7th Dist. No. 13 MA 34, 2015-

Ohio-1882, ¶ 14, citing State v. Merritt, 7th Dist. No. 09-JE-26, 2011-Ohio-1468, ¶ 34.

       {¶65} In reviewing a sufficiency of the evidence argument, the evidence and all

rational inferences are evaluated in the light most favorable to the prosecution. State v.

Goff, 82 Ohio St.3d 123, 138, 694 N.E.2d 916 (1998). A conviction cannot be reversed

on the grounds of sufficiency unless the reviewing court determines no rational juror could

have found the elements of the offense proven beyond a reasonable doubt. Id.

       {¶66} The legislature intended the element of “prior calculation and design” to

require more than mere instantaneous or momentary deliberation. State v. Kerr, 7th Dist.

No. 15 MA 0083, 2016-Ohio-8479, ¶ 20. Prior calculation requires evidence “of ‘a scheme

designed to implement the calculated design to kill’ and ‘more than the few moments of

deliberation permitted in common law interpretations of the former murder statute.’ ” Id.

       {¶67} When evidence presented at trial “reveals the presence of sufficient time

and opportunity for the planning of an act of homicide to constitute prior calculation, and

the circumstances surrounding the homicide show a scheme designed to implement the

calculated decision to kill, a finding by the trier of fact of prior calculation and design is




Case No. 17 JE 0029
                                                                                      – 25 –


justified.” Id., citing State v. Braden, 98 Ohio St.3d 354, 2003-Ohio-1325, 785 N.E.2d

439, ¶ 61.

       {¶68} On review, a finding of prior calculation and design is evaluated by looking

at the totality of the circumstances on a case-by-case basis. Kerr at ¶ 21. Prior calculation

and design can be found where a defendant “quickly conceived and executed the plan to

kill within a few minutes.” State v. Coley, 93 Ohio St.3d 253, 264, 754 N.E.2d 1129

(2001), citing State v. Palmer, 80 Ohio St.3d 543, 567–568, 687 N.E.2d 685 (1997).

       {¶69} When reviewing whether prior calculation and design has been established,

Ohio courts analyze several factors. State v. Carosiello, 7th Dist. No. 15 CO 0017, 2017-

Ohio-8160, ¶ 33. These factors include whether the defendant and victim knew each

other, if the relationship was strained, whether the defendant gave thought in choosing

the murder weapon or site, and whether the act was drawn out or sprung from an

instantaneous eruption of events. Id., citing State v. Franklin, 97 Ohio St.3d 1, 2002-

Ohio-5304, 776 N.E.2d 26, ¶ 56-60.

                       Relationship Between Appellant and Victim

       {¶70} There is no question that Appellant and the victim knew one another and

that their relationship was strained. It is clear from the record that Appellant viewed the

victim as her competition for Shane’s affections. The victim and Shane were previously

in a long-term relationship and Appellant told investigators that, even after their breakup,

Shane initiated and maintained contact with the victim. Appellant admitted that she was

angry that Shane continued to talk to and text the victim, often leaving the room to talk to

her outside of Appellant’s presence. She told investigators that she could not understand




Case No. 17 JE 0029
                                                                                      – 26 –


why Shane kept talking to “that bitch” when he was supposed to be her boyfriend. (Exh.

33, 14:35.)

       {¶71} Shortly before the victim’s death, Appellant and the victim were detained in

jail at the same time. In a jailhouse call to Shane, Appellant complained that the victim

told her that Shane visited her in the jail and told her that they could get back together if

she would stop using heroin. Shane admitted to Appellant that he would still be in a

relationship with the victim if not for her heroin addiction. (Exh. 35, 3:05.) He also

expressed his surprise that Appellant had pursued him after his breakup with the victim.

It is apparent from the call that Shane still wanted a relationship with the victim and was

less sure about his relationship with Appellant.

       {¶72} She complained that the victim alluded to plans she had with Shane after

her release date. Appellant also told Shane that she and the victim had argued in jail and

that she wanted to punch the victim in the face. During the call, Appellant stated: “I meant

what I said. I will kill that whore before I let her come back into your life and I mean it.”

(Exh. 35, 5:07.) Following the murder, several of the jailhouse inmates told investigators

that Appellant bragged that Shane finally chose her over the victim. One inmate testified

that Appellant said, “[i]n a way it was a sick turn-on because for some reason he chose

me to be his Bonnie and him as my Clyde.” (Tr. Vol. III, p. 461.) Appellant also admitted

that she unsuccessfully tried to get the victim arrested on at least two occasions to keep

her away from Shane. Appellant admitted to falsely accusing the victim of breaking into

her home and also to sending photographs of the victim using drugs to her probation

officer in West Virginia.

                                         Planning




Case No. 17 JE 0029
                                                                                       – 27 –


       {¶73} In addition to Appellant’s jealousy of the victim, there was substantial

evidence presented at trial that Appellant and Shane preplanned the murder site and

weapon. As the state points out, several witnesses testified that Appellant bragged about

how she and Shane orchestrated a plan to lure the victim to their house under the guise

of a fake robbery and the promise of drugs. Although Appellant repeatedly denied this in

her early interviews, she eventually admitted to the plan to lure the victim to the house

and that she knew of this plan before Shane picked up the victim the day of the killing.

We have recently held that enticing and luring a victim to a house based on a false robbery

plan constitutes strong evidence of planning. See Carosiello, supra.

       {¶74} Additionally, it is significant that the cord used to kill the victim was brought

from the basement or garage and placed it on a chair in the living room, where the murder

occurred, before the victim arrived. The chair had also been placed in the room shortly

before the victim arrived. Luring of the victim to the house ensured that the house,

specifically the living room, would be the murder site.

       {¶75} The act of bringing the cord from the basement or garage to the living room

is also evidence that it was chosen to be the murder weapon. While it is unclear which

perpetrator brought the cord into the living room, Appellant admittedly gave it to Shane

while he pinned down the victim. At the very least, Appellant knew where to immediately

find the cord and facilitate the crime. Based on the above, the record shows that Appellant

was involved in planning both the murder site and weapon.

                                 Occurrence of the Events

       {¶76} The record is replete with evidence that Appellant and Shane devised a

comprehensive plan to set up the murder and then carried it out. Appellant admits the




Case No. 17 JE 0029
                                                                                         – 28 –


plan began with Shane arranging to meet the victim at a Speedway gas station and bring

her to the house based on the false premise they would plan a robbery and with the

promise of drugs. At some point after the victim got to the house, Shane pushed the

victim’s head into a wall. The victim asked him if he was going to beat her and according

to Appellant he responded, “[n]o, bitch, we’re going to kill you.” (Tr. Vol. III, p. 381.)

       {¶77} Shane then choked the victim from a choke hold position until he was able

to bring her to the floor, where he straddled her and manually choked her with his hands.

At one point, the victim pleaded for her life and brought up her children to which Appellant

responded, “shut up, whore” and kicked her in the face. (Tr. Vol. III, p. 409.) After helping

Shane with the cord, which was placed around the victim’s neck, Appellant and Shane

each held one end of the cord and pulled. A bag was placed over the victim’s head to

ensure her death. It is clear from these facts that Appellant had ample time to consider

her actions and to stop while the victim was still alive. Further, Appellant ignored the

victim’s pleas for help and instead kicked her in the face.

       {¶78} Based on these facts, it is apparent that the events that occurred from the

time the victim arrived until her death were “more than the few moments of deliberation

permitted in common law interpretations of the former murder statute.” Kerr at ¶ 20.

Because strangulation does not cause instantaneous death, a defendant has “sufficient

time and opportunity to contemplate his actions during the course of the murder, and

could have chosen to stop the strangulation” prior to the victim’s death. State v. Mount,

9th Dist. No. 26941, 2014-Ohio-5334, ¶ 31.

       {¶79} We note that Appellant told several of her jailhouse inmates that she

enjoyed the murder and burning the victim’s body. Appellant compared the burning body




Case No. 17 JE 0029
                                                                                        – 29 –


to a barbeque and a pig roast. Appellant also stated that, “[i]n a way it was a sick turn-on

because for some reason he chose me to be his Bonnie and him as my Clyde.” (Tr. Vol.

III, p. 461.) These inmates described Appellant as laughing and joyous as she told them

the events of the murder. If these witnesses were believed, as apparently they were, this

leaves little question as to whether Appellant intended to cause the death of the victim,

who she viewed as her rival.

       {¶80} Based on this record, there are ample facts to support a finding of prior

calculation and design. Appellant’s second assignment of error is without merit and is

overruled.

                             ASSIGNMENT OF ERROR NO. 3

       Ms. Malyshev's conviction for aggravated murder is against the manifest

       weight of the evidence, in violation of the Fifth and Fourteenth Amendments

       to the United States Constitution and Article I, Section 16 of the Ohio

       Constitution. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

       (1997). (Amended Judgment Journal Entry—Sentencing, Nov. 3, 2017.)

       {¶81} Appellant argues that the jury’s finding of prior calculation and design is

against the manifest weight of the evidence. Appellant presents a conclusory argument

that there is no connection between her threats regarding the victim, the animosity

between them, the plans to lure the victim to the house, and the murder. Appellant

additionally argues that one of the jailhouse inmates testified that the plan was to torture

the victim, not kill her.

       {¶82} Weight of the evidence concerns “the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the other.”




Case No. 17 JE 0029
                                                                                      – 30 –


(Emphasis deleted.)     Thompkins, 78 Ohio St.3d at 387.           It is not a question of

mathematics, but depends on the effect of the evidence in inducing belief. Id. Weight of

the evidence involves the state's burden of persuasion. Id. at 390 (Cook, J. concurring).

The appellate court reviews the entire record, weighs the evidence and all reasonable

inferences, considers the credibility of witnesses, and determines whether, in resolving

conflicts in the evidence, the jury clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed. State v. Lang, 129 Ohio St.3d

512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, citing Thompkins, at 387.                   This

discretionary power of the appellate court to reverse a conviction is to be exercised only

in the exceptional case in which the evidence weighs heavily against the conviction. Id.

       {¶83} “[T]he weight to be given the evidence and the credibility of the witnesses

are primarily for the trier of the facts.” State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-

6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d

212 (1967), paragraph one of the syllabus. The trier of fact is in the best position to weigh

the evidence and judge the witnesses' credibility by observing their gestures, voice

inflections, and demeanor. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984). The jurors are free to believe some, all, or none of each witness'

testimony and they may separate the credible parts of the testimony from the incredible

parts. State v. Barnhart, 7th Dist. No. 09 JE 15, 2010-Ohio-3282, ¶ 42, citing State v.

Mastel, 26 Ohio St.2d 170, 176, 270 20 N.E.2d 650 (1971). When there are two fairly

reasonable views of the evidence or two conflicting versions of events, neither of which

is unbelievable, we will not choose which one is more credible. State v. Gore, 131 Ohio

App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).




Case No. 17 JE 0029
                                                                                        – 31 –


       {¶84} In a recorded phone call to Shane, Appellant stated, “I meant what I said. I

will kill that whore before I let her come back into your life and I mean it.” (Exh. 35, 5:07.)

Appellant argues that this is insufficient to demonstrate an intent to kill the victim.

However, there is ample evidence within this record to connect the statement to the

murder. For instance, there is voluminous testimony from several jailhouse inmates to

whom Appellant confessed her involvement in the murder while in jail. These statements

are supported by Appellant’s own admissions of her role in the murder, as well as her

admissions that she did not want the victim around Shane because he was clearly still

interested in her.

       {¶85} A friend of the victim testified that she spoke to the victim the day before

she disappeared. According to the witness, Shane told the victim that he planned to pick

her up so they could rob Appellant of her drugs after she had passed out on heroin. (Tr.

Vol. II, p. 334.) A second friend who was with the victim before her disappearance

provided similar testimony.

       {¶86} According to Inmate 1, who served a jail sentence with Appellant, Appellant

said that a wire connected to a meat cleaver handle was used to murder the victim.

Inmate 1 testified that Appellant laughed about the murder and said that a burning body

smells like a barbeque. Appellant told her she “enjoyed watching a human brain boil from

a skull.” (Tr. Vol. III, p. 374.)

       {¶87} Inmate 2, who also served a jail sentence with Appellant, also testified to

comments Appellant made about the murder. Inmate 2 testified that Appellant told her

that she and Shane lured the victim to her house based on a fake robbery plan. Appellant

told Inmate 2 that the victim asked if they were going to beat her, Shane responded, “[n]o,




Case No. 17 JE 0029
                                                                                       – 32 –


bitch we’re going to kill you.” (Tr. Vol. III, p. 381.) According to Inmate 2, Appellant

boasted that the victim pleaded for her life and reminded them she had children and

Appellant responded by kicking her in the face. Appellant seemed “thrilled” as she

explained how a fire causes a person’s brain to ooze out of their skull.            Appellant

mentioned the ashes and said, “no body, no evidence.” (Tr. Vol. III, p. 385.) Inmate 2

said that Appellant relished in the details of the murder and was excited by the story.

       {¶88} A third witness who also served a jail sentence with Appellant heard her

discuss details of the murder. Appellant told this witness that the victim pleaded for help

and Appellant said, “[s]hut up, whore” and struck her in the face. (Tr. Vol. III, p. 409.)

According to the witness, Appellant gave Shane a cord which was used to strangle the

victim. Appellant told the witness “she never thought that the sound of a human skull

would sound so amazing from cracking from the intense heat.” (Tr. Vol. III, p. 410.)

Appellant also said that she punched the victim’s “ticket” and that, if the witness ever

needed help doing the same, she knew how to do it. (Tr. Vol. III, p. 411.) Appellant also

stated that she watched the victim’s “lights go out.” (Tr. Vol. III, p. 411.) The witness said

the victim was killed because she interfered with Appellant and Shane’s relationship.

       {¶89} Another former jail inmate served two jail sentences with Appellant and

discussed the murder with her on both occasions. Appellant told this witness that the

continued contact between Shane and the victim caused Appellant to frequently argue

with Shane. Appellant said the victim was murdered because she was interfering with

Appellant and Shane’s relationship. Appellant told this witness Shane told her to black

out the windows in the basement where they planned to torture the victim. Appellant

admitted that she handled the cord and gave it to Shane. Appellant said that she used




Case No. 17 JE 0029
                                                                                        – 33 –


the duct tape to bind the victim’s hands and feet before she wrapped the body in a blanket.

Appellant’s discussions with this witness are slightly different than her conversations with

the other jail inmates. Most, if not all, of these last conversations occurred while Appellant

was jailed on the murder charges. The conversations with the other jail inmate witnesses

occurred before law enforcement became involved in the murder.

       {¶90} The final jailhouse inmate to testify said her conversations with Appellant

also occurred after Appellant was jailed on the murder charges. According to this witness,

Shane was supposed to bring the victim to the house where they planned to chain her up

in the basement and torture her. When Shane arrived with the victim, he and the victim

began arguing and Appellant told him to “[s]hut that fucking bitch up.” (Tr. Vol. III, p. 459.)

Shane then pushed the victim’s face into a wall. The victim asked whether Shane planned

to beat her and he responded, “[n]o, bitch, we’re fixing to kill you.” (Tr. Vol. III, p. 459.)

Appellant said that she helped Shane drag the body to the fire pit using a makeshift sled.

Appellant also told this witness that, “[y]ou don’t know what it sounds like to hear a human

skull crack and their brain sizzle due to the heat of the fire.” (Tr. Vol. III, p. 460.) She

also testified that Appellant said, “[i]n a way it was a sick turn-on because for some reason

he chose me to be his Bonnie and him as my Clyde.” (Tr. Vol. III, p. 461.)

       {¶91} Materially, the information provided by all of the jailhouse inmates was

corroborated by Appellant during her interviews. Although two of the inmates testified

that Appellant said the original plan was to torture the victim, these stories were given to

the witnesses after Appellant became aware that other jailhouse cellmates had relayed

her confessions to police. Regardless, the evidence is remarkably consistent. This




Case No. 17 JE 0029
                                                                                     – 34 –


record reflects no lack of evidence tying Appellant to this crime and her conviction is not,

then, against the manifest weight of the evidence.

       {¶92} Accordingly, Appellant’s third assignment of error is without merit and is

overruled.

                                        Conclusion

       {¶93} Appellant argues that the trial court erroneously admitted incriminating

statements she made while under the belief that she had immunity from prosecution.

Appellant also argues that the jury’s finding of prior calculation and design is not

supported by sufficient evidence, and is against the manifest weight of the evidence. For

the reasons provided, Appellant’s arguments are without merit and the judgment of the

trial court is affirmed.


Donofrio, J., concurs.

Robb, J., concurs.




Case No. 17 JE 0029
[Cite as State v. Malyshev, 2019-Ohio-1087.]




         For the reasons stated in the Opinion rendered herein, the assignments of error

 are overruled and it is the final judgment and order of this Court that the judgment of

 the Court of Common Pleas of Jefferson County, Ohio, is affirmed. Costs waived.

         A certified copy of this opinion and judgment entry shall constitute the mandate

 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that

 a certified copy be sent by the clerk to the trial court to carry this judgment into

 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.